Citation Nr: 0633168	
Decision Date: 10/26/06    Archive Date: 11/14/06

DOCKET NO.  05-05 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 







INTRODUCTION

The veteran had twenty years of active military service, to 
include the period from January 1971 to August 1978.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2004 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the veteran's claim for service 
connection for tinnitus.


FINDING OF FACT

The veteran does not have tinnitus that is related to his 
service.  


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the veteran's 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran argues that he has tinnitus as a result of his 
service, to include as a result of exposure to loud noises.  
See veteran's notice of disagreement, received in April 2004.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted on the basis of a post-service 
initial diagnosis of a disease, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

The veteran's service medical records do not show treatment 
for complaints of tinnitus, or a diagnosis of tinnitus. 

As for the post-service medical evidence, it consists of VA 
and non-VA reports, dated between 1990 and 2006.  This 
evidence shows that beginning in 2003, the veteran received 
treatment for complaints of tinnitus, and diagnoses of 
tinnitus.  

The Board has determined that the claim must be denied.  The 
veteran's service medical reports do not show tinnitus.  
Therefore, a chronic condition is not shown during service.  
See 38 C.F.R. § 3.303.  As for the post-service medical 
evidence, there is no medical evidence in the claims files 
dated prior to 1990, and there is nothing in the medical 
reports to indicate that the veteran received treatment for 
tinnitus symptoms prior to 1990.  In addition, the earliest 
medical evidence of the claimed condition is dated in 2003, 
and therefore comes approximately 25 years after separation 
from service.  This lengthy period without treatment is 
evidence that there has not been a continuity of 
symptomatology, and it weighs heavily against the claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In 
addition, there is no competent evidence to show that the 
veteran has tinnitus that is related to his service.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  See 38 C.F.R. § 3.303.

The Board has considered the veteran's written testimony 
submitted in support of his arguments that he has tinnitus 
that should be service connected.  His statements are not 
competent evidence of a diagnosis, nor are they competent 
evidence of a nexus between the claimed condition and his 
service.  Although lay evidence is acceptable to prove the 
occurrence of an injury during active duty or symptomatology 
over a period of time when such symptomatology is within the 
purview of or may be readily recognized by lay persons, lay 
testimony is not competent to prove a matter requiring 
medical expertise, such as an opinion as to diagnosis or 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992).  Accordingly, the veteran's claim for 
service connection for tinnitus must be denied.  

In reaching this decision, the Board has considered the 
doctrine of reasonable doubt, however, as is stated above, 
the preponderance of the evidence is against the appellant's 
claim, and the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


II.  VCAA

The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his/her claim for benefits 
and that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

In a letter, dated in September 2003, VA notified the veteran 
of the information and evidence needed to substantiate and 
complete his claim, including what part of that evidence he 
was to provide and what part VA would attempt to obtain for 
him.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter contained a specific request for the veteran to 
provide additional evidence in support of his claim.  He was 
asked to identify all relevant evidence that he desired VA to 
attempt to obtain.  

With respect to the timing of the September 2003 notice, the 
Board points out that the VCAA letter was sent prior to the 
January 2004 rating decision on appeal.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  In 
this case, the VCAA letter did not provide the appellant with 
notice of the potential disability rating, or laws regarding 
an effective date, for any grant of service connection.  
However, he was sent adequate notice in March 2006, and in 
any event, as the claim has been denied, as discussed above, 
no disability rating or effective date will be assigned; and 
any defect with respect to the content of the notice 
requirement was non-prejudicial.  Therefore, VA's duty to 
notify the appellant has been satisfied, and no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the veteran has been prejudiced 
thereby).  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence.  
It appears that all known and available records relevant to 
the issue on appeal have been obtained and are associated 
with the veteran's claims files.  The veteran has been 
afforded a VA examination, and in any event, and although an 
etiological opinion has not been obtained, the Board finds 
that the evidence, discussed supra, warrants the conclusion 
that a remand for another examination and/or an etiological 
opinion is not necessary to decide the claim.  See 38 
U.S.C.A. § 5103A(d); see also 38 C.F.R. § 3.159(c)(4) (2006); 
Wells v. Principi, 327 F. 3d 1339, 1341 (Fed. Cir. 2002).  
Specifically, the veteran is not shown to have received 
treatment for, or a diagnosis of, the claimed condition 
during service, the claimed condition is not shown until many 
years after separation from service, and the claims files do 
not currently contain competent evidence showing that the 
claimed condition is related to his service.  The Board 
concludes, therefore, that a decision on the merits at this 
time does not violate the VCAA, nor prejudice the appellant 
under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

Service connection for tinnitus is denied.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


